DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on May 3, 2019.  Claims 1-36 are pending in the case.  Claim 1 is the independent claim.  
This action is non-final.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “testing instruction generator configured to provide a user interface…” and “processing unit configured to execute the electronic file…perform testing…” in claims 1-36, “script generator configured to generate a script” in claim 6, and “tracker configured to track an interaction of the product testing device” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-16, 20-22, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loganathan (US 20150278075 A1).
With respect to claim 1, Loganathan teaches an electronic product testing system, comprising: 
a testing instruction generator configured to provide a user interface for generating an electronic file, the electronic file containing product testing instruction (e.g. paragraph 0029, Fig. 1, apparatus 10 for conducting automated test including hardware and software for receiving user input and generating a test case template based on the user input; paragraphs 0033-0034, generating test case template by receiving selection by user; user interface presented on display 50 for receiving input from user, where the user input is used to generate a test case template; user interface 100 configured in form of table with rows representing each step of test to be executed and columns specifying details of each step of the test to be executed; paragraph 0040, test case template is generated by receipt of user input via user interface 100 may comprise a sequence of test steps; See also paragraph 0047 and Fig. 12 step 200, and user interfaces of Figs. 3-6); and 
a product testing device having a processing unit configured to execute the electronic file to perform testing of a product based on the product testing instruction in the electronic file (e.g. paragraph 0029, Fig. 1, apparatus 10 for conducting automated test including hardware and software for converting test case template into a script that is readable by automated test software; apparatus may be embodied as chip/chip set; paragraphs 0030-0031, apparatus 10 may comprise at least one processor 20 configured to execute instructions stored in memory 30; paragraph 0041, once test case template has been generated, test case template used to create automated testing script; paragraph 0042, instructions defined in keyword library form link between test case template provided in keyword format by user and automated testing script expected by automated test software 160 for executing the automated test; see also paragraph 0047 and Fig. 12 step 210); 
wherein the processing unit is configured to perform testing of the product by simulating human actions based on the product testing instruction in the electronic file (e.g. paragraph 0002, functional testing software used to simulate user’s interaction with application; paragraph 0025, testing automated through use of functional testing software that simulates user’s interaction with application; paragraph 0041, automated testing software 160, which is stored in memory 30 of apparatus 11 as shown in Fig. 2, using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test).
With respect to claim 5, Loganathan teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the processing unit comprises an interpreter configured to interpret the product testing instruction in the electronic file (e.g. paragraph 0029, Fig. 1, apparatus 10 for conducting automated test including hardware and software for converting test case template into a script that is readable by automated test software; paragraph 0041, converting test case template into automated testing script readable by automated testing software 160 based on instructions in keyword function library; paragraph 0042, keyword function library includes data that describes to automated testing software how to read the test case template, such that the test case template is understood as though it were written in the scripting language used by the automated testing software; instructions provide a link between test case template provided by user and automated testing script expected by automated testing software i.e. the system includes functionality for interpreting the test case template, which includes testing instructions, using a keyword function library, in order to generate test scripts).
With respect to claim 6, Loganathan teaches all of the limitations of claim 1 as previously discussed, and further teaches the system further comprising a script generator configured to generate a script based on the product testing instruction in the electronic file (e.g. paragraph 0029, Fig. 1, apparatus 10 for conducting automated test including hardware and software for converting test case template into a script that is readable by automated test software; paragraph 0041, converting test case template into automated testing script).
With respect to claim 7, Loganathan teaches all of the limitations of claim 6 as previously discussed, and further teaches wherein the processing unit is configured to run the script for testing the product (e.g. paragraph 0041, automated testing software 160, which is stored in memory 30 of apparatus 11 as shown in Fig. 2, using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test).
With respect to claim 8, Loganathan teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the user interface comprises a graphical user interface providing a first set of items and a second set of items for user- selection, wherein the first set of items comprises a plurality of action identifiers, and the second set of items comprises a plurality of objects (e.g. paragraph 0034, user interface configured in table with rows representing each test step and columns specifying details; details include object class 104, object name 106 of object to be acted upon, the action 108 to be taken, etc.; paragraph 0035, selecting from plurality of object classes as shown in Fig. 3; paragraph 0037, selecting object name from plurality of object names for object to be acted upon as shown in Figs. 7A-B; paragraph 0036, selecting available test action from plurality of test actions as shown in Fig. 4).
With respect to claim 9, Loganathan teaches all of the limitations of claim 8 as previously discussed, and further teaches wherein one of the action identifiers identifies an action to be performed by the product testing device, and one of the object identifiers identifies an object on which the action is to be performed by the product testing device (e.g. paragraph 0034, details include object class and object name of object to be acted upon and action to be taken; paragraph 0036, providing object name for object to be acted upon; paragraph 0038, user selecting from available test actions in UI based on selected object class; see Fig. 6 showing completed test case template which illustrates, for example, a test step number 3 for performing a “click” action on a “btnADMIN” object; see also Figs. 8A-B as described in paragraph 0038, which list available test actions for each object class which provide the source for drop down menus in UI 100).
With respect to claim 10, Loganathan teaches all of the limitations of claim 8 as previously discussed, and further teaches wherein one of the action identifiers identifies a click action, a fill action, a type action, a press key action, a hover action, a dropdown select action, a checkbox check action, a checkbox uncheck action, a refresh action, a navigate action, a new tab action, a close tab action, a scroll action, a drag and drop action, or a click and hold action (e.g. paragraphs 0034, 0038, action to be taken 108, where Figs. 4, 6, and 8A-B all show examples of actions to be taken including a “click” action).
With respect to claim 11, Loganathan teaches all of the limitations of claim 8 as previously discussed, and further teaches wherein one of the object identifiers identifies a button, a field, a dropdown menu, a dropdown option, a link, an icon, a checkbox, a header, a window, a text, a modal, or an user interface element (e.g. paragraphs 0034-0035, object class 104 and object name 106, where Figs. 3, 6, and 8A-B shows that object classes and associated object names include “Webbutton,” “WebCheckbox,” “WebCombo,” “WebEdit,” “WebElement,” “WebImage,” “WebLabel,” “WebTable,” “WebLink,” “WebList,” “WebMenu,” “WebRadio,” etc., each of which comprises at least a user interface element, i.e. which may be acted upon using a “click” action or another action).
With respect to claim 12, Loganathan teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the product testing instruction in the electronic file has a data structure that associates an action identifier with a corresponding object identifier (e.g. paragraph 0033, generating test case template by receiving selection by user of object class to be tested and receiving selection by user of test action based on selected object class; paragraph 0034, user interface configured in table with rows representing each test step and columns specifying details; details include object class 104, object name 106 of object to be acted upon, the action 108 to be taken, etc.; paragraph 0035, selecting from plurality of object classes as shown in Fig. 3; paragraph 0037, selecting object name from plurality of object names for object to be acted upon as shown in Figs. 7A-B; paragraph 0036, selecting available test action from plurality of test actions as shown in Fig. 4; paragraph 0038, completed test case template shown in Fig. 6; i.e. as shown in the structure of the completed test case template of Fig. 6, the structure of the file includes associations of object classes and names with actions to be performed on those objects).
With respect to claim 13, Loganathan teaches all of the limitations of claim 12 as previously discussed, and further teaches wherein the action identifier identifies an action to be performed by the product testing device, and the object identifier identifies an object on which the action is to be performed by the product testing device (e.g. paragraph 0033, generating test case template by receiving selection by user of object class to be tested and receiving selection by user of test action based on selected object class; paragraph 0034, user input to interface is used to generate test case template; details include object class and object name of object to be acted upon and action to be taken; paragraph 0036, providing object name for object to be acted upon; paragraph 0038, completed test case template shown in Fig. 6; user selecting from available test actions in UI based on selected object class; see Fig. 6 showing completed test case template which illustrates, for example, a test step number 3 for performing a “click” action on a “btnADMIN” object; see also Figs. 8A-B as described in paragraph 0038, which list available test actions for each object class which provide the source for drop down menus in UI 100; as shown in the structure of the completed test case template of Fig. 6, the structure of the file includes associations of object classes and names with actions to be performed on those objects).
With respect to claim 14, Loganathan teaches all of the limitations of claim 12 as previously discussed, and further teaches wherein the action identifier identifies a click action, a fill action, a type action, a press key action, a hover action, a dropdown select action, a checkbox check action, a checkbox uncheck action, a refresh action, a navigate action, a new tab action, a close tab action, a scroll action, a drag and drop action, or a click and hold action (e.g. paragraph 0033, generating test case template by receiving selection by user of object class to be tested and receiving selection by user of test action based on selected object class; paragraphs 0034, 0038, user input to interface is used to generate test case template; completed test case template shown in Fig. 6; action to be taken 108, where Figs. 4, 6, and 8A-B all show examples of actions to be taken including a “click” action; i.e. as shown in the structure of the completed test case template of Fig. 6, the structure of the file includes action identifiers including at least a “click” action).
With respect to claim 15, Loganathan teaches all of the limitations of claim 12 as previously discussed, and further teaches 15. The system of claim 12, wherein the object identifier identifies a button, a field, a dropdown menu, a dropdown option, a link, an icon, a checkbox, a header, a window, a text, a modal, or an user interface element (e.g. paragraph 0033, generating test case template by receiving selection by user of object class to be tested and receiving selection by user of test action based on selected object class; paragraphs 0034-0035, user input to interface is used to generate test case template; object class 104 and object name 106; completed test case template shown in Fig. 6; i.e. where Figs. 3, 6, and 8A-B shows that object classes and associated object names include “Webbutton,” “WebCheckbox,” “WebCombo,” “WebEdit,” “WebElement,” “WebImage,” “WebLabel,” “WebTable,” “WebLink,” “WebList,” “WebMenu,” “WebRadio,” etc., each of which comprises at least a user interface element, i.e. which may be acted upon using a “click” action or another action; as shown in the structure of the completed test case template of Fig. 6, the structure of the file includes associations of object identifiers indicating at least UI element types).
With respect to claim 16, Loganathan teaches all of the limitations of claim 1 as previously discussed, and further teaches the system further comprising a non-transitory medium storing the electronic file in association with an identity of the product (e.g. paragraphs 0043-0045, location where the completed test case template is stored; Fig. 2 shows application under test 190, test case template data 60, and local files 180 all residing in memory 30, where local files 180 further include settings required for execution of the test such as login information for the application under test 190, URL of the application under test, etc.; therefore, the test case template and an identify of the application under test (such as the application itself, its URL, etc.) are stored together in memory and therefore associated).
With respect to claim 20, Loganathan teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the processing unit is configured to test multiple features of the product based on the product testing instruction in the electronic file (e.g. paragraph 0006, test case template comprises a sequence of test steps; paragraph 0038, in first step, user selecting test action “Login”; in other steps of the test where other objects classes are selected, other available actions selected, as shown in completed test case template depicted in Fig. 6; paragraph 0039, user specifying test data for one or more steps of the test; action to determine whether object is in a particular state such as whether a web element exists; paragraph 0041, automated testing software using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test; i.e. as shown in the completed test case template shown in Fig. 6, a first step of the template tests a Login feature, a third step tests a click action on a “btnADMIN” WebElement feature, a sixth step tests whether a “titFaxNumbers” WebElement feature exists, etc.).
With respect to claim 21, Loganathan teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the processing unit is configured to test a first feature of the product based on the product testing instruction in the electronic file (e.g. paragraph 0006, test case template comprises a sequence of test steps; paragraph 0038, in first step, user selecting test action “Login”; in other steps of the test where other objects classes are selected, other available actions selected, as shown in completed test case template depicted in Fig. 6; paragraph 0039, user specifying test data for one or more steps of the test; action to determine whether object is in a particular state such as whether a web element exists; paragraph 0041, automated testing software using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test; i.e. as shown in the completed test case template shown in Fig. 6, different steps of the test case template testing various features, including a first feature, such as a first step of the template testing a Login feature or a third step testing a click action on a “btnADMIN” WebElement feature, etc.).
With respect to claim 22, Loganathan teaches all of the limitations of claim 21 as previously discussed, and further teaches wherein the processing unit is also configured to test a second feature of the product based on product testing instruction in another electronic file (e.g. paragraph 0006, test case template comprises a sequence of test steps; paragraph 0038, in first step, user selecting test action “Login”; in other steps of the test where other objects classes are selected, other available actions selected, as shown in completed test case template depicted in Fig. 6; paragraph 0039, user specifying test data for one or more steps of the test; action to determine whether object is in a particular state such as whether a web element exists; paragraph 0041, automated testing software using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test; i.e. as shown in the completed test case template shown in Fig. 6, different steps of the test case template testing various features, including a second feature, such as a third step testing a click action on a “btnADMIN” WebElement feature or a sixth step testing whether a “titFaxNumbers” WebElement feature exists, etc.).
With respect to claim 35, Loganathan teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the product comprises a web page, a web site, a computer application, a mobile device application, or a processor application (e.g. paragraphs 0023, computer application examples; paragraph 0025, testing user interface functionality by identifying objects in the application user interface or a web page).
With respect to claim 36, Loganathan teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the processing unit is configured to perform machine-based testing of the product (e.g. paragraph 0002, functional testing software used to simulate user’s interaction with application; paragraph 0025, testing automated through use of functional testing software that simulates user’s interaction with application; paragraph 0041, automated testing software 160, which is stored in memory 30 of apparatus 11 as shown in Fig. 2, using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test; i.e. automated testing is performed by the hardware/software of the apparatus—a machine—instead of the human user).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Gauf et al. (US 10678666 B1).
With respect to claim 2, Loganathan teaches all of the limitations of claim 1 as previously discussed.  Although Loganathan generally teaches that the automated testing software can conduct testing by performing desired actions such as a mouse click (e.g. paragraph 0025), Loganathan does not explicitly disclose wherein the processing unit is configured to move a cursor without input from a cursor control.  However, Gauf teaches wherein the processing unit is configured to move a cursor without input from a cursor control (e.g. col. 13 lines 24-32, workers 832 developed to carry out test manager automation; workers available for test include GUI Workers 838; col. 14 lines 21-32, GUI Workers 838 performing interactions with display of system under test, including move mouse to coordinate action which allows users to specify x,y coordinate on the screen to move the mouse cursor to, move mouse to image action allowing users to specify image on the screen to move the mouse cursor to).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Gauf in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), to incorporate the teachings of Gauf (directed to implementing automated test and retest procedures in a virtual test environment) to include the capability for the system to move a cursor without receiving a user cursor control input, such as from a mouse or other input device (i.e. using a GUI worker function for moving a mouse cursor to a coordinate specified by the user, such as in a test step of Loganathan).  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for users such as manual testers to automate test procedures without the users having to be software developers, in the form of a highly scalable solution having improved customization and configuration and which is easily extensible to allow for implementation of additional enhancements and features on demand as described in Gauf (col. 3 lines 41-67).
With respect to claim 3, Loganathan teaches all of the limitations of claim 1 as previously discussed.  Although Loganathan generally teaches that the processing unit is configured to perform click actions on objects (e.g. paragraph 0025, automated testing software designed to perform desired actions in user interface, such as mouse click; Figs, 6 and 8A-B, indicating that a “click” action may be performed with respect to various user interface objects), Loganathan does not explicitly disclose that this is a selection of an object without input from a cursor control.  However, Gauf teaches wherein the processing unit is configured to make a selection of an object without input from a cursor control e.g. col. 13 lines 24-32, workers 832 developed to carry out test manager automation; workers available for test include GUI Workers 838; col. 14 lines 21-28, GUI Workers 838 performing interactions with display of system under test, including mouse click coordinate action which invokes mouse action at specified coordinate, mouse click image action which involves a mouse action on a specific image, anchor image action which involve a mouse click on an image found in a specified area of the display).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Gauf in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), to incorporate the teachings of Gauf (directed to implementing automated test and retest procedures in a virtual test environment) to include the capability for the system to perform a selection of a displayed object on the screen without receiving a user cursor control input, such as from a mouse or other input device (i.e. using a GUI worker function for performing a mouse click/selection action on a location or object specified by the user, such as in a test step of Loganathan).  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for users such as manual testers to automate test procedures without the users having to be software developers, in the form of a highly scalable solution having improved customization and configuration and which is easily extensible to allow for implementation of additional enhancements and features on demand as described in Gauf (col. 3 lines 41-67).
With respect to claim 4, Loganathan teaches all of the limitations of claim 1 as previously discussed.  Although Loganathan generally teaches the processing unit is configured to simulate keyboard entry actions (e.g. paragraph 0025, automated testing software used to perform desired user interface actions such as keyboard entry), Loganathan does not explicitly disclose wherein the processing unit is configured to type a text in a field without input from a keyboard.  However, Gauf teaches wherein the processing unit is configured to type a text in a field without input from a keyboard (e.g. col. 13 lines 24-32, workers 832 developed to carry out test manager automation; workers available for test include GUI Workers 838; col. 14 lines 21-39, GUI Workers 838 performing interactions with display of system under test, including type text action which provides the user capability to enter text that the user would enter in through the keyboard; input type text action provides similar functionality but outputs a text string obtained from an incoming parameter etc. rather than the user; i.e. GUI workers simulate keyboard text entry in the displayed UI of the system under test).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Gauf in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), to incorporate the teachings of Gauf (directed to implementing automated test and retest procedures in a virtual test environment) to include the capability for the system to perform a typing entry of text within a field of the UI on the screen without receiving a user keyboard input (i.e. using a GUI worker function for performing a text typing action specified by the user, such as in a test step of Loganathan).  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for users such as manual testers to automate test procedures without the users having to be software developers, in the form of a highly scalable solution having improved customization and configuration and which is easily extensible to allow for implementation of additional enhancements and features on demand as described in Gauf (col. 3 lines 41-67).
With respect to claim 17, Loganathan teaches all of the limitations of claim 1 as previously discussed. Although Loganathan teaches performing an action to determine whether an object is in a particular state, such as existing on the screen (e.g. paragraph 0039), Loganathan does not explicitly disclose wherein the product testing device is configured to check if an element is visible after the processing unit performs a testing action.  However, Gauf teaches wherein the product testing device is configured to check if an element is visible after the processing unit performs a testing action (e.g. col. 13 lines 24-32, workers 832 developed to carry out test manager automation; workers available for test include GUI Workers 838; col. 14 lines 21-2 and 40-43, GUI Workers 838 performing interactions with display of system under test, including verify image action which provides capability that an image is found on the display and wait for image action which provides capability to wait for an image to appear on the display; Fig. 13, showing that in a test flow made up of a plurality of steps, after performing a first step of either left double clicking image 1310 or left clicking calculator option 1322, a wait for image step is performed 1312 which may result in either pass 1314 or fail 1316, where performing an action to wait for an image to appear following a previous action and then determining that the action has passed is indicative of checking if the image/element is visible after performing a testing action).  

With respect to claim 18, Loganathan teaches all of the limitations of claim 1 as previously discussed.  Loganathan does not explicitly disclose wherein the product testing device is configured to check if an element is not visible after the processing unit performs a testing action.  However, Gauf teaches wherein the product testing device is configured to check if an element is not visible after the processing unit performs a testing action (e.g. col. 13 lines 24-32, workers 832 developed to carry out test manager automation; workers available for test include GUI Workers 838; col. 14 lines 21-2 and 40-43, GUI Workers 838 performing interactions with display of system under test, including verify image action which provides capability that an image is found on the display and wait for image action which provides capability to wait for an image to appear on the display; Fig. 13, showing that in a test flow made up of a plurality of steps, after performing a first step of either left double clicking image 1310 or left clicking calculator option 1322, a wait for image step is performed 1312 which may result in either pass 1314 or fail 1316, where performing an action to wait for an image to appear following a previous action and then determining that the action has failed is indicative of checking if the image/element is not visible after performing a testing action).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Gauf in front of him to have modified the teachings of Loganathan (directed to .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Gauf, further in view of Garipov (US 20170052766 A1).
With respect to claim 23, Loganathan teaches all of the limitations of claim 1 as previously discussed.  Loganathan does not explicitly disclose wherein the testing instruction generator comprises a control for allowing a user to view the product testing instruction in plain language or view the product testing instruction in a programming format.  However, Gauf teaches wherein the testing instruction generator comprises a control for allowing a user to view the product testing instruction in plain language or view the product testing instruction in a programming format (e.g. col. 10 lines 57-67, describing user interface 600 of Fig. 6, panel 610 provides test steps, canvas 612 illustrates test flows, which may include a collection of test steps or actions; col. 12 lines 42-45, describing Fig. 8, canvas 830 provides workspace on which use may construct models to represent execution flow).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Gauf in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), to incorporate the teachings of Gauf (directed to implementing automated test and retest procedures in a virtual test environment) to include the capability to provide UI views of both a plain language view of test instructions and a programming format view of test instructions.  One of ordinary 
Loganathan and Gauf do not explicitly disclose that the control allows a user to select between viewing the product testing instruction in plain language or viewing the product testing instruction in a programming format.  However, Garipov teaches that the control allows a user to select between viewing the product testing instruction in plain language or viewing the product testing instruction in a programming format (e.g. paragraph 0243, providing flowchart language for use in testing and reviewing code since it is much easier for a human to read than endless files of software; paragraph 0267, writing code directly into code value of object in flow chart or using EZ coding container and inserting appropriate operators; both code value object and EZ coding object area available and program allows switching between a simple “natural language” and an “all-objects” view).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Gauf, and Garipov in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Gauf (directed to implementing automated test and retest procedures in a virtual test environment), to incorporate the teachings of Garipov (directed to integrated software development environments, systems, methods, and memory models, including testing) to include the capability for the user to switch between the plain language view of test instructions and the programming format view of test instructions.  One of ordinary skill would have been motivated to perform such a modification in order to provide the code in a format that is easier for a human to read and to enhance testing of code as described in Gauf (paragraphs 0243, 0258).
Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Luan et al. (US 20150363300 A1).
With respect to claim 31, Loganathan teaches all of the limitations of claim 1 as previously discussed.  Loganathan does not explicitly disclose the system further comprising a tracker configured to track an interaction of the product testing device with the product.  However, Luan teaches the system further comprising a tracker configured to track an interaction of the product testing device with the product (e.g. paragraph 0014, video recordings of software under test/software test videos; video scanner analyzing software test video for indications of user action such as visual indicator corresponding to user action; paragraph 0016, when user action is performed, metadata including operations and operation parameters are generated; paragraph 0020, video recorder records video of display interface of software under test to capture user actions performed by quality assurance engineer while testing software; paragraph 0021, video recorder superimposes or overlays visual indicators on UI of software under test captured in test video to indicate when/where user actions are performed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Luan in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), to incorporate the teachings of Luan (directed to generating software test scripts from video) to include the capability for the system to track user tester interactions with the testing device while performing manual testing of the software product.  One of ordinary skill would have been motivated to perform such a modification in order to increase the efficiency of testing and debugging software as described in Luan (paragraph 0059).
With respect to claim 32, Loganathan teaches all of the limitations of claim 31 as previously discussed.  Loganathan does not explicitly disclose wherein the tracker is configured to track a movement of a cursor operated by the testing device. However, Luan teaches wherein the tracker is configured to track a movement of a cursor operated by the testing device (e.g. paragraph 0014, user actions include mouse actions such as mouse move, mouse drag, etc.; paragraph 0021, video recorder placing visual indicators in video indicating user actions; green x representing holding left mouse button down and dragging the mouse cursor; paragraph 0022, generating operation parameter metadata including position or location on screen of user action, such as coordinates of mouse cursor).

With respect to claim 33, Loganathan teaches all of the limitations of claim 31 as previously discussed.  Loganathan does not explicitly disclose wherein the tracker is configured to track a selection of a tab, a selection of a button, a selection of an icon, a selection of a text, or any combination of the foregoing, by the testing device. However, Luan teaches wherein the tracker is configured to track a selection of a tab, a selection of a button, a selection of an icon, a selection of a text, or any combination of the foregoing, by the testing device (e.g. paragraph 0014, user actions include mouse actions such as mouse down, mouse up, etc.; paragraph 0015, recognizing GUI controls, buttons, text, fields, etc., on which to perform specified user actions; matching user interface control of interest; paragraph 0021, performing mouse click, placing visual indicator at location where mouse click performed; mouse click on user interface feature of software under test indicted by visual indicator/red circle; i.e. the system tracks human tester inputs to the tested product, including user selection inputs on user interface objects such as clicking a mouse on a GUI control, button, field, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Luan in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), to incorporate the teachings of Luan (directed to generating software test scripts from video) to include the capability for the system to track user tester interactions with the testing device while performing manual testing of the software product, including user interactions selecting displayed user interface objects such as GUI controls, buttons, fields, etc..  One of ordinary skill would have been motivated to perform such a modification in order to increase the efficiency of testing and debugging software as described in Luan (paragraph 0059).
With respect to claim 34, Loganathan teaches all of the limitations of claim 31 as previously discussed.  Loganathan does not explicitly disclose wherein the tracker is configured to track a text input by the testing device. However, Luan teaches wherein the tracker is configured to track a text input by the testing device (e.g. paragraph 0014, user actions include keyboard events; paragraph 0016, operation parameter metadata describing a keyboard actions including character codes, etc.; paragraph 0022, generating operation parameter metadata including keyboard input, such as text character or string by the user and the location where received).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Luan in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), to incorporate the teachings of Luan (directed to generating software test scripts from video) to include the capability for the system to track user tester interactions with the testing device while performing manual testing of the software product, including user interactions using a keyboard such as text inputs.  One of ordinary skill would have been motivated to perform such a modification in order to increase the efficiency of testing and debugging software as described in Luan (paragraph 0059).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Scoda (US 20180165258 A1).
With respect to claim 19, Loganathan teaches all of the limitations of claim 1 as previously discussed.  Loganathan does not explicitly disclose wherein the product testing device is configured to check if a specified page has loaded after the processing unit performs a testing action.  However, Scoda teaches wherein the product testing device is configured to check if a specified page has loaded after the processing unit performs a testing action (e.g. paragraph 0051, Fig. 3 step 302, determining whether execution of automated test scripts has resulted in loading of new web page, such as a home page of a web site; paragraph 0053, determining that execution of automated test script has not resulted in loading of web page; paragraph 0060, determining that another new web page has been loaded as a result of execution of automated test script; selection of link in menu of web page 500 can result in loading of new web page 700).
.
Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Carmi (US 20140218385 A1).
With respect to claim 24, Loganathan teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the processing unit is configured to: obtain a first image that is associated with the testing of the product (e.g. paragraph 0046, test step fails, screenshot of application user interface provided showing where the automated test failed).  Loganathan does not explicitly disclose wherein the processing unit is configured to obtain a second image.  However, Carmi teaches wherein the processing unit is configured to obtain a first image that is associated with the testing of the product and obtain a second image (e.g. paragraph 0042, Fig. 1, transitions or flows involving screens of application, where transition includes any sequential, successional, or other presentation of two screens; paragraph 0043, session includes any sequence of interactions with application and screens produced by the application; session related to interaction with application including testing; paragraph 0047, screenshots of screens produced by application automatically captured and stored in model; paragraph 0051, application model includes screenshots, metadata, and transition information as shown in Fig. 2, such as screenshots 250, 260 of screens 110, 115, which have a transition 270; paragraph 0053, comparing captured screenshot to screenshots in model; paragraph 0065, matching captured screenshot with screenshots in model/recorded session; paragraph 0100, testing of application includes capturing screens produced by tested application and relating them to the model; i.e. the system obtains both a captured screenshot of a currently executing application, such as an application being tested, and previously captured screenshots stored in a model).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Carmi in front of him to have modified the teachings of Loganathan (directed to conducting automated tests, where completion of test steps may result in production of associated application screenshots), to incorporate the teachings of Carmi (directed to visual segmentation of application screenshots, including screenshots captured during a testing session) to include the capability for the system to obtain a screenshot associated with current testing of the product and a reference screenshot of the product.  One of ordinary skill would have been motivated to perform such a modification in order to overcome drawbacks associated with prior art systems such as time and effort required for generating application models, lack of suitability and practicality for large or evolving applications, time and resource expense, and mismatch errors associated with determining matches between images, by implementing a system and method, and to permit performance of automated testing of an application unaffected by conditions such as computing resources, device operation speed, and timing considerations  as described in Carmi (paragraph 0010, 0137).
With respect to claim 25, Loganathan in view of Carmi teaches all of the limitations of claim 24 as previously discussed, and Loganathan further teaches wherein the first image is based on a completion of a first task performed during the testing of the product (e.g. paragraph 0046, test step fails, screenshot of application user interface provided showing where the automated test failed; i.e. where a test step being performed and failing is analogous to completion of a first task performed during the testing of the product, and where a screen shot showing where the failure occurred is analogous to an image which is based on the completion of this task).
With respect to claim 26, Loganathan in view of Carmi teaches all of the limitations of claim 24 as previously discussed, and Loganathan further teaches wherein the first image comprises a first content of the product, the first content indicating a first result of a first task for testing the product (e.g. paragraph 0046, test step fails, screenshot of application user interface provided showing where the automated test failed; i.e. where a screenshot of the product’s application user interface showing where the test failed is analogous to content of the product which indicates the result of the task, which in this case is the indication of the failure of the task/where the automated test failed).
With respect to claim 30, Loganathan in view of Carmi teaches all of the limitations of claim 24 as previously discussed, and Carmi further teaches wherein the processing unit comprises an image capturer configured to determine the second image by comparing a sequence of image frames with the first image, and selecting one of the image frames that matches the first image as the second image (e.g. paragraph 0042, Fig. 1, transitions or flows involving screens of application, where transition includes any sequential, successional, or other presentation of two screens; paragraph 0043, session includes any sequence of interactions with application and screens produced by the application; session related to interaction with application including testing; paragraph 0047, screenshots of screens produced by application automatically captured and stored in model; paragraph 0051, application model includes screenshots, metadata, and transition information as shown in Fig. 2, such as screenshots 250, 260 of screens 110, 115, which have a transition 270; paragraph 0053, comparing captured screenshot to screenshots in model; paragraph 0065, matching captured screenshot with screenshots in model/recorded session by searching for screenshot or matching a captured screenshot with one or more screenshots in model; given a captured screenshot for which a match in a model is needed, identifying title in screenshot and sorting screenshots according to a match level based on title; paragraph 0100, testing of application includes capturing screens produced by tested application and relating them to the model; i.e. where a captured screenshot of current application execution is compared with a sequence of screenshots stored in a model, and a matching screenshot from the model is identified, this is analogous to determining a second image by comparing a sequence of image frames with a first image and selecting a matching image frame).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Carmi in front of him to have modified the teachings of Loganathan (directed to conducting automated tests, where completion of test steps may result in production of associated application screenshots), to incorporate the teachings of Carmi (directed to visual segmentation of application screenshots, including screenshots captured during a testing session) to include the capability for the system to obtain a screenshot associated with current testing of the product and 
With respect to claim 27, Loganathan in view of Carmi teaches all of the limitations of claim 24 as previously discussed, and Carmi further teaches wherein the processing unit is further configured to: apply a mask to the first image to create a first masked image, apply the mask to the second image to create a second masked image, and compare the first masked image with the second masked image (e.g. paragraph 0050, masking unstable portion of screen; paragraph 0268, volatility mask defined and associated with screen/screenshot of screen; may include reference to volatile regions of screen as represented in snapshot where graphical data presented may be dynamic, random, or otherwise non-static, such as a constantly changing/dynamic area of the screen, a sidebar which dynamically presents content, etc., being determined and included in volatility mask; determining region by examining a set of snapshots of the screen; volatile mask associated with screen or screenshot; regions included in volatility mask ignored when comparing or relating snapshot, such that dynamic regions are ignored when comparing screens, such as ignoring different banners presented in otherwise similar screens; paragraph 0293, updating/modifying associated volatility mask such that identified or determined differences are designated as volatile areas and changes which are expected may be ignored; paragraph 0295, based on volatility mask, regions in new snapshot and candidate snapshot may be ignored; when comparing first and second snapshots, e.g. of new snapshot and candidate snapshot previously acquired or generated, volatile regions ignored when comparing snapshots of screens; i.e. a volatility mask is applied to both a new snapshot and to a candidate snapshot and the masked regions in the new and candidate snapshots are ignored when the new and candidate snapshots are compared with each other).

With respect to claim 28, Loganathan in view of Carmi teaches all of the limitations of claim 27 as previously discussed, and Carmi further teaches wherein the mask is configured to block out one or more portions of the first image (e.g. paragraph 0050, masking unstable portion of screen; paragraph 0268, volatility mask defined and associated with screen/screenshot of screen; may include reference to volatile regions of screen as represented in snapshot; regions included in volatility mask ignored when comparing or relating snapshot, such that dynamic regions are ignored when comparing screens, such as ignoring different banners presented in otherwise similar screens; paragraph 0293, updating/modifying associated volatility mask such that identified or determined differences are designated as volatile areas and changes which are expected may be ignored; paragraph 0295, based on volatility mask, regions in new snapshot and candidate snapshot may be ignored; when comparing first and second snapshots, e.g. of new snapshot and candidate snapshot previously acquired or generated, volatile regions ignored when comparing snapshots of screens; i.e. when the volatility mask is applied to the corresponding screen region in the snapshot, the region is blocked/ignored from consideration in the image comparison; see also paragraph 0225 and Fig. 8, overlaying regions 835, 845 on images 810, 820, where at least region 845 may be a region defined by a user e.g. a marker, volatile or other region; paragraph 0226, image including diff-regions stored; paragraph 0243, producing processed digital difference image by removing representation of difference in diff-region; difference represented by diff-region that matches in first and second images may be ignored; for example, pixels included in diff-region set to predefined value, e.g. value representing a background; paragraph 0278, knowing region 845 is a fixed region, using when determining first and second images match, ignoring fixed region when comparing images or screenshots; paragraph 0279, defining margins, outer portions, etc. as fixed regions; examination/processing of related snapshot omitting fixed region; applying rule or filter that ignores differences in fixed regions).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Carmi in front of him to have modified the teachings of Loganathan (directed to conducting automated tests, where completion of test steps may result in production of associated application screenshots), to incorporate the teachings of Carmi (directed to visual segmentation of application screenshots, including screenshots captured during a testing session) to include the capability for the system to determine a volatility mask (including a user-designated region) associated with a user interface screen and to apply it to both a candidate snapshot (e.g. a screenshot stored as a representation of the screen in an application model) and a new snapshot (e.g. a screenshot of a currently executing application such as an application under test) such that the masked regions associated with the volatility mask are ignored/blocked from consideration in the candidate and new snapshots when they are compared.  One of ordinary skill would have been motivated to perform such a modification in order to overcome drawbacks associated with prior art systems such as time and effort required for generating application models, lack of suitability and practicality for large or evolving applications, time and resource expense, and mismatch errors associated with determining matches between images, by implementing a system and method, and to permit performance of automated testing of an application unaffected by conditions such as computing resources, device operation speed, and timing considerations  as described in Carmi (paragraph 0010, 0137).
With respect to claim 29, Loganathan in view of Carmi teaches all of the limitations of claim 27 as previously discussed, and Carmi further teaches wherein the processing unit is configured to determine whether the testing fails or not based on the comparison of the first masked image and the second masked image (e.g. paragraph 0050, masking unstable portion of screen; paragraph 0100, testing application following release of new version, including capturing screens produced by testing application and relating them to the model for the application including representations of screens and transitions of the application; paragraph 0101, producing screens and transitions as shown in Fig. 1; capturing screen 110 when displayed during test run and identifying its representation in model 330; capturing click and screen 125; based on representation 210, determining that transition from screen 110 to screen 125 is an illegal, inconsistent, or invalid transition; upon detecting invalid or illegal transition, reporting invalid transition and providing information; paragraph 0126, determining, based on relating received screenshot to model or recorded session, that an invalid transition from first screen to second screen occurred; paragraph 0146, detecting invalid transition, providing test results, identification or reference to screens or transitions determined to violate a condition; inconsistency related to screen identified, such as invalid transition or wrong item appearing in the screen identified based on model or recorded session; paragraph 0268, volatility mask defined and associated with screen/screenshot of screen; may include reference to volatile regions of screen as represented in snapshot; regions included in volatility mask ignored when comparing or relating snapshot, such that dynamic regions are ignored when comparing screens, such as ignoring different banners presented in otherwise similar screens; paragraph 0293, updating/modifying associated volatility mask such that identified or determined differences are designated as volatile areas and changes which are expected may be ignored; paragraph 0295, based on volatility mask, regions in new snapshot and candidate snapshot may be ignored; when comparing first and second snapshots, e.g. of new snapshot and candidate snapshot previously acquired or generated, volatile regions ignored when comparing snapshots of screens; i.e. where comparison of images includes application of volatility masks in order to ignore certain known/expected differences and the comparison is between a current screenshot of an application under test and a stored screenshot in the application model, and it is determined, based on the comparison (including masked images), that the application under test has transitioned to an invalid screen, this is analogous to a determination of a testing failure, based on a comparison of masked images).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179